Citation Nr: 1425476	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  00-02 244A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) for the period prior to July 17, 2007.

3.  Entitlement to a rating in excess of 70 percent for service-connected PTSD on and after July 17, 2007.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran had active service from January 1967 to December 1968.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from September 2001 and December 2001 rating decisions of the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO), and March 2007 and June 2009 rating decisions of the Philadelphia, Pennsylvania RO.  In November 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that, in part, denied the claims of entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2; entitlement to a rating in excess of 70 percent for service-connected PTSD on and after July 17, 2007; and the issue of whether new and material evidence was submitted to reopen a claim for service connection for a right hip disorder and partially granted the claim of entitlement to an initial rating in excess of 50 percent for service-connected PTSD for the period prior to July 17, 2007.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    
In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the November 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the May 2012 Board decision that denied entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2; entitlement to a rating in excess of 70 percent for service-connected PTSD on and after July 17, 2007; and the issue of whether new and material evidence was submitted to reopen a claim for service connection for a right hip disorder and partially granted entitlement to an initial rating in excess of 50 percent for service-connected PTSD for the period prior to July 17, 2007 is vacated.  The remainder of the May 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




